      Case 5:20-cr-00145 Document 9 Filed 08/19/20 Page 1 of 2 PageID #: 20



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )     CRIMINAL ACTION NO. 5:20-cr-00145-2
                                                  )
RODNEY WHEELER,                                   )
                                                  )
       Defendant.                                 )

                                              ORDER

       The Court has scheduled a hearing in this matter to be conducted by

videoconferencing/teleconferencing on August 19, 2020 at 3:30 p.m. In accordance with the

current recommendations by public health authorities to minimize all in-person contacts during

the current national emergency, the courthouses in the Southern District of West Virginia are

restricted to the general public. Mindful of the presumption of openness that accompanies

courtroom proceedings, the Court has confirmed that members of the public, media and

interested parties will be able to access the hearing electronically. To make use of this technology,

use one of the following methods:

Click to join:
https://join.uc.uscourts.gov/invited.sf?secret=hcLCJ6rLioOtxfeqxkNlBg&id=798092313
Or call in:
- Video system, Jabber or Lync: wvsdbec2pub@uc.uscourts.gov
- Phone: 5713532300, then enter 798092313

       Persons using remote access to proceedings are reminded of the general prohibition against

photographing, recording, and rebroadcasting of court proceedings. [See Local Rule Civ. P. 83.10

or Local Rule Crim. P. 53.1] Violation of these prohibitions may result in sanctions, including
     Case 5:20-cr-00145 Document 9 Filed 08/19/20 Page 2 of 2 PageID #: 21




removal of court issued media credentials, restricted entry to future hearings, denial of entry to

future hearings, or any other sanctions deemed necessary by the court.

       ENTERED: August 19, 2020.
